ALLOWANCE with EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Amendment filed on 12/01/2021.  
In the current Examiner’s Amendment, claims 1, 9 and 18-19 have been amended. Claims 2, 4, 10, 12 and 17 have been cancelled. Claims 1, 3, 5-9, 11, 13-16 and 18-19 are pending in the case.  Claims 1 and 9 are independent claims.

Continued Examination Under 37 CFR 1.114

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/01/2021 has been entered.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in several telephone interviews and email communications with the Attorney, Nicholas M. Tinari, Jr. (reg. # 58200) on 12/16/2021 and the examiner’s amendment was received on 12/20/2021.

Amendments to the Claims
a touch operation of a user performed on a first display; and	a layout setting unit configured to transition display of the first display between a plurality of layouts according to the detected touch operation, the plurality of layouts being different from each other in sizes and a positional relationship of a plurality of divided regions, the plurality of divided regions being obtained by dividing a display screen of the first display, wherein	the layout setting unit displays, on the display screen, a transition process of the plurality of layouts as an animation in which sizes of all the divided regions on the display screen are changed and all the divided regions are moved in a clockwise direction or a counterclockwise direction on the display screen without overlapping each other, and in which gaps are displayed between each of the divided regions prior to and during the movement of the divided regions,
	wherein the animation of the transition of layouts is started by reducing a divided region of the display screen having a larger size than all other divided regions to a predetermined size.

	2.	(Canceled)

	3.	 (Original) The information control device according to claim 1, wherein	the layout setting unit displays, on the display screen, the animation of the transition process of the plurality of layouts according to a distance of drag performed by the user.

	4.	(Canceled)

	5.	(Previously presented) The information control device according to  claim 1, further comprising	a storage unit configured to store transition information in which a layout before transition among the plurality of layouts, the touch operation, and a layout of a transition target among the plurality of layouts are associated with each other, wherein	the layout setting unit refers to the transition information and determines the layout of the transition target according to the detected touch operation.

	6.	(Previously presented) The information control device according to claim 5, wherein 
	the layout setting unit refers to the transition information, and determines the layout of the transition target according to one of the plurality of divided regions to which detected touch-on coordinates belong and a drag direction.

	7	(Previously presented) The information control device according to claim 1, wherein	the layout setting unit transitions the display screen of the first display and a second display to one of the plurality of layouts according to the detected touch operation.

8.	(Original) The information control device according to 
claim 7, wherein	the layout setting unit transitions the display screen of the first display from one of the plurality of layouts using both of the first display and the second display to one of the plurality of layouts not using the second display according to the touch operation performed on one of the plurality of divided regions displayed on the display screen of the first display.

	9.	(Currently amended) A display change method performed by an information control device, the display change method comprising:	an operation detection step configured to detect a touch operation of a user performed on a first display; and	a layout setting step configured to transition display of the first display between a plurality of layouts according to the detected touch operation, the plurality of layouts being different from each other in sizes and a positional relationship of a plurality of divided regions, the plurality of divided regions being obtained by dividing a display screen of the first display, wherein	the layout setting step displays, on the display screen, a transition process of the plurality of layouts as an animation in which sizes of all the divided regions on the display screen are changed and all the divided regions are moved in a clockwise direction or a counterclockwise direction on the display screen without overlapping each other, and in which gaps are displayed between each of the divided regions prior to and during the movement of the divided regions, wherein the animation of the transition of layouts is started by reducing a divided region of the display screen having a larger size than all other divided regions to a predetermined size.

	10.	(Canceled) 

	11.	(Previously presented) The display change method according to claim 9, wherein the layout setting step includes displaying, on the display screen, the transition process of the plurality of layouts as the animation in which the plurality of divided regions are moved while changing a shape.

	12. (Canceled) 

	13.  (Original) The display change method according to claim 9, whereinthe layout setting step includes referring to transition information in which a layout before transition among the plurality of layouts, the touch operation, and a layout of a transition target among the plurality of layouts are associated with each other, and determining the layout of the transition target according to the detected touch operation.

	14. (Original) The display change method according to claim 13,  whereinthe layout setting step includes referring to the transition information, and determining the one of the plurality of layouts of the transition target according to one of the plurality of divided regions to which detected touch-on coordinates belong and a drag direction.

	15. (Previously presented) The display change method according to claim 9, wherein the layout setting step includes transitioning the display screen of the first display and a second display to one of the plurality of layouts according to the detected touch operation.

	16. (Original) The display change method according to claim 15, whereinthe layout setting step includes transitioning the display screen of the first display from one of the plurality of layouts using both of the first display and the second display to one of the plurality of layouts not using the second display according to the touch operation performed on one of the plurality of divided regions displayed on the display screen of the first display.

	17. (Canceled)

	18. (Currently amended) The information control device of claim 1, wherein a size of one of the plurality of divided regions is larger than sizes of each of all other divided regions in the plurality of divided regions. 

	19. (Currently amended) The information control device of claim 1, wherein an amount of [[of]] information to be displayed in a divided region of the display screen is adjusted to correspond to a size of the divided region. 

Allowable Subject Matter
6.	Claims 1, 3, 5-9, 11, 13-16 and 18-19 are allowable.
Independent claims 1 and 9 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Inoue et al. (US 2006/0146059) (hereinafter Inoue) teaches detecting a touch input (see [0027] and Fig. 1, a touchpad via an interface 18); and the transition of a plurality of layouts (see Fig. 7 and [0051]-[0053], showing different layouts being different from each other in sizes and a positional relationship of a plurality of divided regions… For example, in FIG. 7, if the user selects the end point C [point C as in Fig. 4 dragging from frame 64 to frame 62 in the left screen in Fig. 7], the frame 64 and the frame 62 are identified. Subsequently, as for the frame 64, …, translate, and resize commands …, a size of the conventional frame 64, for example, from (100, 0) is assumed to be (100, 150).).
The reference Ishiguro (WO 2017111075) (hereinafter Ishiguro) discloses to detect touch operation of a user performed on a first display (see [0007], the operation detection unit for detecting the operation of the touch panel and the display area based on the detected operation; see [0022] The touch panel 51 detects a touch with a human finger or a touch with a dedicated touch pen); and the animation transitions in figures a plurality of layouts (see Figs. 5A-5B and [0041]-[0043], showing the animation transition effect as the drag input is moved from top left position to the bottom right position; e.g., in [0041], the display area setting unit 113 temporarily sets freely variable split areas while the pointer is moving, and outputs a display instruction to the display information generation unit 114. FIG. 5(a) is a view illustrating a move of the pointer and the shape change of the divided region).  
The reference Falkman (https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.53.9757&rep=rep1&type=pdf) (hereinafter Falkman) discloses the size of all the divided regions on the display screen are changed and moved in a clockwise direction or a counterclockwise direction without overlapping each other (see page 3, section 4.3 “Rotation Operations” and Fig. 4, The layout of a split-view, on any level of the hierarchy, can be changed dynamically by rotating the sub-views either clockwise or counter-clockwise; for example, Fig. 4(a) is the initial layout before rotation; Fig. 4(b) A-BCD is rotated counterclockwise, in this example, the size of all the divided regions on the display screen are changed and all the divided regions are moved in a clockwise direction or a counterclockwise direction on the display screen without overlapping each other).
Inoue as modified by Ishiguro and Falkman fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach limitations as recited in the independent claims 1 and 9 as a whole as shown. 
an operation detection unit configured to detect a touch operation of a user performed on a first display; and
a layout setting unit configured to transition display of the first display between a plurality of layouts according to the detected touch operation, the plurality of layouts being different from each other in sizes and a positional relationship of a plurality of divided regions, the plurality of divided regions being obtained by dividing a display screen of the first display, 
wherein the layout setting unit displays, on the display screen, a transition process of the plurality of layouts as an animation in which sizes of all the divided regions on the display screen are changed and all the divided regions are moved in a clockwise direction or a counterclockwise direction on the display screen without overlapping each other, and in which gaps are displayed between each of the divided regions prior to and during the movement of the divided regions,
wherein the animation of the transition of layouts is started by reducing a divided region of the display screen having a larger size than all other divided regions to a predetermined size.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179